DETAILED ACTION
Claims 1-20 are pending.
The Office Action is responsive to the communication filed on 6/23/2022.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
The amendment, filed 6/23/2022, is fully responsive.  
The claim rejection to claim 20 under 35 U.S.C. 101 has been corrected and the rejection has been removed.


Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive.  

Regarding claims 1-20, the applicant argues that the cited references do not teach or suggest the claim limitations with respect to independent claim 1 below.  Independent claims 19 and 20 are substantially similar to independent claim 1.  Dependent claims 2-18 depend, directly or indirectly, from independent claim 1.  The Examiner respectfully disagrees.  The cited prior art describes the claim limitations as briefly outlined below and as described in the rejection of claims 1 and 19-20 below.
obtain user interaction data produced by one or more field devices used in an industrial process of an industrial plant, (Applicant’s arguments are directed to the wearable device or client devices of Billi-Duran not controlling local operations in the industrial plant; Examiner agrees with this argument; However, the smart industrial device in Billi-Duran obtains user interaction data and controls local operations in the industrial plant; Accordingly, Billi-Duran describes obtaining user interaction data and controlling local operations; Billi-Duran: see the smart industrial device 606, 802 as illustrated in figures 6, 8; “to collect behavioral data from one or more client devices within the industrial facility, the behavioral data representing behaviors of one or more users associated with the one or more client devices “ paragraph 0004; “Simultaneously, the system 302 can collect user data 1108 for various users—typically plant employees—during plant operation. This information can be collected by device interface component 316 from a client device or wearable computer associated with the user 1104, from biometric equipment worn by the user, from multimedia devices that record the user's behaviors, or from other devices that facilitate collection of data relating to the user's location, state, and/or activities.” Paragraph 0090; “The system also monitors behaviors of plant employees, including but not limited to interactions with operator panels and HMIs, histories of the employees' locations as a function of time, video feeds collected by employees' wearable computers, or other such user-specific behavior information.” Paragraph 0038; “Indexing component 308 can also index user-specific information, including but not limited to sequences of user behaviors (e.g., operator interactions with control panels or HMIs), multimedia information collected from the user's immediate surroundings, user locations, biometric data, and other such information.” Paragraph 0043; “The workflow tracking and identification system is built on a data indexing platform that unifies plant-wide data from multiple diverse sources under a common namespace, or federated data model. The system can monitor and index both plant-wide or enterprise-wide system data as well as employee behaviors, and identify correlations between operational outcomes and user workflows. In this way, the system can track and capture optimal employee workflows for addressing particular maintenance issues, operating a machine or production line, or achieving preferred production outcomes. By identifying and recording correlations between observed employee behaviors and production outcomes, the system can create a library of best practices that can be used as a training tool, as well as to provide substantially real-time guidance to maintenance staff and operators in connection with solving a problem or performing a task.” Paragraph 0037; “Smart device 802—which may comprise substantially any type of industrial device or data storage unit (e.g., an industrial controller, an HMI terminal, a motor drive, device documentation storage, etc.)—includes an index system interface component 812 configured to communicatively couple smart device 802 to the indexing system 506 and exchange data therewith; e.g., via a plant network or over a public network such as the Internet (for configurations in which the indexing system resides on a web server or cloud platform).” Paragraph 0073; “For example, if smart device 802 is an industrial controller, plant context component 808 can identify one or more discrete or analog I/O devices connected to the controller (e.g. based on a configuration file 820 that defines the I/O module configurations for the controller).” Paragraph 0077)
the one or more field devices installed at different portions of the industrial plant and (Billi-Duran: see the industrial devices 120, the controllers 404, human-machine interfaces 406, smart devices 606, and smart industrial device 802 as illustrated in figures 1, 4, 5, 6, 8)
configured to control local operations in the industrial plant, (Billi-Duran: “For example, if smart device 802 is an industrial controller, plant context component 808 can identify one or more discrete or analog I/O devices connected to the controller (e.g. based on a configuration file 820 that defines the I/O module configurations for the controller).” Paragraph 0077; 3“Industrial devices 120 may include both input devices that provide data relating to the controlled industrial systems to the industrial controllers 118, and output devices that respond to control signals generated by the industrial controllers 118 to control aspects of the industrial systems. Example input devices can include telemetry devices (e.g., temperature sensors, flow meters, level sensors, pressure sensors, etc.), manual operator control devices (e.g., push buttons, selector switches, etc.), safety monitoring devices (e.g., safety mats, safety pull cords, light curtains, etc.), and other such devices. Output devices may include motor drives, pneumatic actuators, signaling devices, robot control inputs, valves, and the like.” Paragraph 0033)
each of the one or more field devices including a human machine interface, (Billi-Duran: “Smart device 802—which may comprise substantially any type of industrial device or data storage unit (e.g., an industrial controller, an HMI terminal, a motor drive, device documentation storage, etc.)—includes an index system interface component 812 configured to communicatively couple smart device 802 to the indexing system 506 and exchange data therewith; e.g., via a plant network or over a public network such as the Internet (for configurations in which the indexing system resides on a web server or cloud platform).” Paragraph 0073; “For example, if smart device 802 is an industrial controller, plant context component 808 can identify one or more discrete or analog I/O devices connected to the controller (e.g. based on a configuration file 820 that defines the I/O module configurations for the controller).” Paragraph 0077)
wherein the user interaction data is indicative of interactions with the one or more field devices made by one or more users through the human machine interface of a corresponding field device; (Billi-Duran: “In addition to behavioral data collected directly from the user's client device, the system 302 can also infer user behaviors based on status information collected from control panel devices, HMIs, or other industrial devices. For example, the statuses of selector switches, push buttons, and other control devices of a control panel associated with a particular industrial automation system can be monitored by the system 302 in order to determine a timing and/or ordered sequence of control operations performed by an operator. In some embodiments, the system can also log the identity of the particular operator who carried out this sequence of control panel operations based on a correlation between the user's location at the time the control panel sequence was performed and a known location of the control panel within the plant. Other example inferred user behaviors can include, for example, a time at which a reset button of a particular control device was pressed, a navigation to a particular HMI screen, a timing with which a manufactured part is removed from or placed on a station of a production line (based on a monitoring of a part present photo-sensor mounted at the station), or other such inferred behaviors.” Paragraph 0092; “The system also monitors behaviors of plant employees, including but not limited to interactions with operator panels and HMIs, histories of the employees' locations as a function of time, video feeds collected by employees' wearable computers, or other such user-specific behavior information.” Paragraph 0038; “Indexing component 308 can also index user-specific information, including but not limited to sequences of user behaviors (e.g., operator interactions with control panels or HMIs), multimedia information collected from the user's immediate surroundings, user locations, biometric data, and other such information.” Paragraph 0043; “Smart device 802—which may comprise substantially any type of industrial device or data storage unit (e.g., an industrial controller, an HMI terminal, a motor drive, device documentation storage, etc.)—includes an index system interface component 812 configured to communicatively couple smart device 802 to the indexing system 506 and exchange data therewith; e.g., via a plant network or over a public network such as the Internet (for configurations in which the indexing system resides on a web server or cloud platform).” Paragraph 0073; “Simultaneously, the system 302 can collect user data 1108 for various users—typically plant employees—during plant operation. This information can be collected by device interface component 316 from a client device or wearable computer associated with the user 1104, from biometric equipment worn by the user, from multimedia devices that record the user's behaviors, or from other devices that facilitate collection of data relating to the user's location, state, and/or activities.” Paragraph 0090)
Accordingly, applicant’s arguments are not persuasive since the cited prior art describe the limitations in these claims.

For at least these reasons, the rejection of the claims is maintained.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 5, 12, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent Application Publication No. 2018/0088564 (Billi-Duran).

Claim 1:
The cited prior art describes a system comprising: (Billi-Duran: “Workflow tracking and identification system 302 can include a discovery component 304, a transform component 306, an indexing component 308, a search component 310, a monitoring component 312, a notification component 314, a device interface component 316, a workflow generation component 318, one or more processors 320, and memory 322.” Paragraph 0040; “Also, one or more embodiments provide a method for creating and delivering industrial workflows” paragraph 0005; “In one or more embodiments, a system for learning industrial workflows is provided, comprising” paragraph 0004; “Also, according to one or more embodiments, a non-transitory computer-readable medium is provided having stored thereon instructions that, in response to execution, cause a system to perform operations,” paragraph 0006; “Simultaneously, the system 302 can collect user data 1108 for various users—typically plant employees—during plant operation. This information can be collected by device interface component 316 from a client device or wearable computer associated with the user 1104, from biometric equipment worn by the user, from multimedia devices that record the user's behaviors, or from other devices that facilitate collection of data relating to the user's location, state, and/or activities.” Paragraph 0090)
an analysis compute device having circuitry configured to: (Billi-Duran: “Workflow tracking and identification system 302 can include a discovery component 304, a transform component 306, an indexing component 308, a search component 310, a monitoring component 312, a notification component 314, a device interface component 316, a workflow generation component 318, one or more processors 320, and memory 322.” Paragraph 0040) 
obtain user interaction data produced by one or more field devices used in an industrial process of an industrial plant, (Billi-Duran: see the smart industrial device 606, 802 as illustrated in figures 6, 8; “to collect behavioral data from one or more client devices within the industrial facility, the behavioral data representing behaviors of one or more users associated with the one or more client devices “ paragraph 0004; “Simultaneously, the system 302 can collect user data 1108 for various users—typically plant employees—during plant operation. This information can be collected by device interface component 316 from a client device or wearable computer associated with the user 1104, from biometric equipment worn by the user, from multimedia devices that record the user's behaviors, or from other devices that facilitate collection of data relating to the user's location, state, and/or activities.” Paragraph 0090; “The system also monitors behaviors of plant employees, including but not limited to interactions with operator panels and HMIs, histories of the employees' locations as a function of time, video feeds collected by employees' wearable computers, or other such user-specific behavior information.” Paragraph 0038; “Indexing component 308 can also index user-specific information, including but not limited to sequences of user behaviors (e.g., operator interactions with control panels or HMIs), multimedia information collected from the user's immediate surroundings, user locations, biometric data, and other such information.” Paragraph 0043; “The workflow tracking and identification system is built on a data indexing platform that unifies plant-wide data from multiple diverse sources under a common namespace, or federated data model. The system can monitor and index both plant-wide or enterprise-wide system data as well as employee behaviors, and identify correlations between operational outcomes and user workflows. In this way, the system can track and capture optimal employee workflows for addressing particular maintenance issues, operating a machine or production line, or achieving preferred production outcomes. By identifying and recording correlations between observed employee behaviors and production outcomes, the system can create a library of best practices that can be used as a training tool, as well as to provide substantially real-time guidance to maintenance staff and operators in connection with solving a problem or performing a task.” Paragraph 0037; “Smart device 802—which may comprise substantially any type of industrial device or data storage unit (e.g., an industrial controller, an HMI terminal, a motor drive, device documentation storage, etc.)—includes an index system interface component 812 configured to communicatively couple smart device 802 to the indexing system 506 and exchange data therewith; e.g., via a plant network or over a public network such as the Internet (for configurations in which the indexing system resides on a web server or cloud platform).” Paragraph 0073; “For example, if smart device 802 is an industrial controller, plant context component 808 can identify one or more discrete or analog I/O devices connected to the controller (e.g. based on a configuration file 820 that defines the I/O module configurations for the controller).” Paragraph 0077)
the one or more field devices installed at different portions of the industrial plant and (Billi-Duran: see the industrial devices 120, the controllers 404, human-machine interfaces 406, smart devices 606, and smart industrial device 802 as illustrated in figures 1, 4, 5, 6, 8)
configured to control local operations in the industrial plant, (Billi-Duran: “For example, if smart device 802 is an industrial controller, plant context component 808 can identify one or more discrete or analog I/O devices connected to the controller (e.g. based on a configuration file 820 that defines the I/O module configurations for the controller).” Paragraph 0077; 3“Industrial devices 120 may include both input devices that provide data relating to the controlled industrial systems to the industrial controllers 118, and output devices that respond to control signals generated by the industrial controllers 118 to control aspects of the industrial systems. Example input devices can include telemetry devices (e.g., temperature sensors, flow meters, level sensors, pressure sensors, etc.), manual operator control devices (e.g., push buttons, selector switches, etc.), safety monitoring devices (e.g., safety mats, safety pull cords, light curtains, etc.), and other such devices. Output devices may include motor drives, pneumatic actuators, signaling devices, robot control inputs, valves, and the like.” Paragraph 0033)
each of the one or more field devices including a human machine interface, (Billi-Duran: ““Smart device 802—which may comprise substantially any type of industrial device or data storage unit (e.g., an industrial controller, an HMI terminal, a motor drive, device documentation storage, etc.)—includes an index system interface component 812 configured to communicatively couple smart device 802 to the indexing system 506 and exchange data therewith; e.g., via a plant network or over a public network such as the Internet (for configurations in which the indexing system resides on a web server or cloud platform).” Paragraph 0073; “For example, if smart device 802 is an industrial controller, plant context component 808 can identify one or more discrete or analog I/O devices connected to the controller (e.g. based on a configuration file 820 that defines the I/O module configurations for the controller).” Paragraph 0077)
wherein the user interaction data is indicative of interactions with the one or more field devices made by one or more users through the human machine interface of a corresponding field device; (Billi-Duran: “In addition to behavioral data collected directly from the user's client device, the system 302 can also infer user behaviors based on status information collected from control panel devices, HMIs, or other industrial devices. For example, the statuses of selector switches, push buttons, and other control devices of a control panel associated with a particular industrial automation system can be monitored by the system 302 in order to determine a timing and/or ordered sequence of control operations performed by an operator. In some embodiments, the system can also log the identity of the particular operator who carried out this sequence of control panel operations based on a correlation between the user's location at the time the control panel sequence was performed and a known location of the control panel within the plant. Other example inferred user behaviors can include, for example, a time at which a reset button of a particular control device was pressed, a navigation to a particular HMI screen, a timing with which a manufactured part is removed from or placed on a station of a production line (based on a monitoring of a part present photo-sensor mounted at the station), or other such inferred behaviors.” Paragraph 0092; “The system also monitors behaviors of plant employees, including but not limited to interactions with operator panels and HMIs, histories of the employees' locations as a function of time, video feeds collected by employees' wearable computers, or other such user-specific behavior information.” Paragraph 0038; “Indexing component 308 can also index user-specific information, including but not limited to sequences of user behaviors (e.g., operator interactions with control panels or HMIs), multimedia information collected from the user's immediate surroundings, user locations, biometric data, and other such information.” Paragraph 0043; “Smart device 802—which may comprise substantially any type of industrial device or data storage unit (e.g., an industrial controller, an HMI terminal, a motor drive, device documentation storage, etc.)—includes an index system interface component 812 configured to communicatively couple smart device 802 to the indexing system 506 and exchange data therewith; e.g., via a plant network or over a public network such as the Internet (for configurations in which the indexing system resides on a web server or cloud platform).” Paragraph 0073; “Simultaneously, the system 302 can collect user data 1108 for various users—typically plant employees—during plant operation. This information can be collected by device interface component 316 from a client device or wearable computer associated with the user 1104, from biometric equipment worn by the user, from multimedia devices that record the user's behaviors, or from other devices that facilitate collection of data relating to the user's location, state, and/or activities.” Paragraph 0090)
analyze the user interaction data to determine a responsive action to increase an efficiency of the industrial process at the industrial plant; and (Billi-Duran: “In addition to behavioral data collected directly from the user's client device, the system 302 can also infer user behaviors based on status information collected from control panel devices, HMIs, or other industrial devices. For example, the statuses of selector switches, push buttons, and other control devices of a control panel associated with a particular industrial automation system can be monitored by the system 302 in order to determine a timing and/or ordered sequence of control operations performed by an operator. In some embodiments, the system can also log the identity of the particular operator who carried out this sequence of control panel operations based on a correlation between the user's location at the time the control panel sequence was performed and a known location of the control panel within the plant. Other example inferred user behaviors can include, for example, a time at which a reset button of a particular control device was pressed, a navigation to a particular HMI screen, a timing with which a manufactured part is removed from or placed on a station of a production line (based on a monitoring of a part present photo-sensor mounted at the station), or other such inferred behaviors.” Paragraph 0092; “Simultaneously, the system 302 can collect user data 1108 for various users—typically plant employees—during plant operation. This information can be collected by device interface component 316 from a client device or wearable computer associated with the user 1104, from biometric equipment worn by the user, from multimedia devices that record the user's behaviors, or from other devices that facilitate collection of data relating to the user's location, state, and/or activities.” Paragraph 0090; “Workflow generation component 318 can be configured to analyze the industrial and behavioral data indexed by indexing component 308, identify correlations between certain operator behaviors and plant process outcomes, and generate workflow data that can be used to generate a workflow presentation on a user's client device or wearable computer. The workflow generation component 318 associates each set of generated workflow data with the industrial devices or automation systems to which the workflows relate, so that a relevant workflow can be selected and presented to the user in response to detection of events occurring on those devices or systems. These workflow presentations represent preferred operator actions or sequences of actions that should be carried out in order to address a detected issue relating to the corresponding devices and systems.” Paragraph 0047; “In addition to generating workflows for addressing alarm or downtime issues, the system 302 can also learn workflows for carrying out operational tasks that result in optimal automation system performance or yield preferred production results. For example, the workflow generation component 318 may learn over time that a greatest product output of a particular automation system, or a greatest duration of total system runtime per shift, is achieved when a particular operator methodology is practiced. For example, it may be learned that machine downtime is minimized when the operator sets the system speed to be within a certain range, or when certain operating setpoints are set to be within determined optimal ranges. In another example, the system 302 may determine that a particular operator action—e.g., a manual acknowledgement, removal of a part from a station of the automation system, and adjustment of a setpoint, etc. —when performed at an identified stage of an operating system's cycle, repeatedly results in greater product throughput or lower cycle times relative to performing this operation during another stage of the cycle, or not performing the operation at al. Accordingly, the workflow generation component 318 can generate a workflow for operating the system that incorporates this step at the appropriate stage of the machine's cycle.” Paragraph 0097)
perform the responsive action. (Billi-Duran: “Notification component 314 can be configured to send notifications to one or more selected recipients in response to detection of a trigger condition by monitoring component 312. The notification can include additional information about the performance issue corresponding to the trigger condition, where the additional information is retrieved from the federated data model based on the automated search query submitted by the monitoring component 312 in response to the trigger. The notification component 314 can work in conjunction with the workflow generation component 318 such that, in addition to providing the notification, the system 302 renders a relevant workflow via a client device or wearable computer, where the workflow provides guidance for addressing the issue.” Paragraph 0045)

Claim 5:
The cited prior art describes the system of claim 1, 
wherein to obtain user interaction data comprises to obtain user interaction data that is further indicative of an identity of each user that interacted with the corresponding field device and (Billi-Duran: “In some embodiments, the system can also log the identity of the particular operator who carried out this sequence of control panel operations based on a correlation between the user's location at the time the control panel sequence was performed and a known location of the control panel within the plant.” Paragraph 0092; “For example, the workflow generation component 318 may identify that user 1208a is near control panel 1202, and may further detect that, while the user 1208 is at this location, a series of push buttons, selectors switches, and/or other control panel input devices have been operated in a particular order.” Paragraph 0093)
wherein to analyze the user interaction data comprises to identify an unauthorized access to a field device. (Billi-Duran: “When all eligible recipients have been identified, workflow generation component 318 can send the selected workflow data 1302 to each recipient's client device. In some embodiments, system 302 may delay delivery of the workflow data 1302 until the recipient is determined to be in the vicinity of the affected machine or device. In such embodiments, the notification component 314 may initially send a notification to the recipient's client device in response to detection of the issue, without sending the workflow data to the user's device. The system 302 will then continue monitoring the recipient's location in order to determine when the recipient's current location indicates that the user is within the vicinity of the affected machine or device, based on a comparison of the user's current location and a known location of the machine or device (as indexed in data model 202). In response to determining that the user is near the machine or device, workflow generation component 318 will deliver the relevant workflow data to the user's client device in order to guide the recipient through the process of addressing the detected issues.” Paragraph 0108)

Claim 12:
The cited prior art describes the system of claim 1, wherein to analyze the user interaction data comprises to determine a location of each field device in the industrial plant as a function of a field device identifier in the user interaction data and a data set that associates field device identifiers with portions of the industrial plant. (Billi-Duran: “Some embodiments of smart device 802 may also include a plant context component 808 configured to collect additional contextual information about the smart device 802 for delivery to indexing system 506. Plant context component 808 can determine a context of smart device 802 within the plant or enterprise environment. For example, one or more embodiments of plant context component 808 can identify other devices and systems within its local environment and make a determination regarding a location of smart device 802 within a hierarchical plant context or device topology. Some embodiments of the federated data model may represent a given industrial enterprise in terms of multiple hierarchical levels and device hierarchies, where each level comprises units of the enterprise organized as instances of types and their properties.” Paragraph 0076; “By gathering information about the local device topology, plant context component 808 can facilitate identifying a location of smart device 802 within the enterprise hierarchy. In some embodiments, this determination of the location within the enterprise hierarchy can be made by plant context component 808 itself.” Paragraph 0078; “This information can be leveraged (either by profile generation component 816 or an external application) to determine the device's location and role within the industrial automation system, since some networks may be dedicated to a particular production area.” Paragraph 0077)

Claim 15:
The cited prior art describes the system of claim 1, wherein to obtain the user interaction data comprises to obtain the user interaction data through wired or wireless communication with the one or more field devices. (Billi-Duran: “Client device 402 can exchange data with the workflow tracking and identification system 302 via device interface component 316, which may comprise a wired or wireless network interface, a near field communication interface, or other such device interface suitable for the particular platform on which the presentation system is implemented. In some embodiments, device interface component 316 may be configured to verify an authorization of the client device to access the system 302 prior to allowing search data 502 to be submitted by the client device.” Paragraph 0063; “to collect behavioral data from one or more client devices within the industrial facility, the behavioral data representing behaviors of one or more users associated with the one or more client devices “ paragraph 0004; “The workflow tracking and identification system is built on a data indexing platform that unifies plant-wide data from multiple diverse sources under a common namespace, or federated data model. The system can monitor and index both plant-wide or enterprise-wide system data as well as employee behaviors, and identify correlations between operational outcomes and user workflows. In this way, the system can track and capture optimal employee workflows for addressing particular maintenance issues, operating a machine or production line, or achieving preferred production outcomes. By identifying and recording correlations between observed employee behaviors and production outcomes, the system can create a library of best practices that can be used as a training tool, as well as to provide substantially real-time guidance to maintenance staff and operators in connection with solving a problem or performing a task.” Paragraph 0037)

Claim 16:
	The cited prior art describes the system of claim 1, wherein to analyze the user interaction data comprises to identify maintenance events for the one or more field devices. (Billi-Duran: “Each set of workflow data 1110 comprises instructions that, when executed by the user's client device, cause the client device to render a graphical workflow that guides the user through the best procedure for addressing a detected performance issue or for achieving optimal performance of an automation system. Such workflows may define, for example, steps defining specific sequences of control panel interactions, steps instructing the user to remove a part from a particular station of a production line at a certain time, steps identifying a maintenance action to be performed (e.g., replacing a filter or other component), or other such instructions” paragraph 0099; “To address these and other issues, one or more embodiments of the present disclosure provide a workflow tracking and identification system that captures optimal employee workflows for addressing particular maintenance issues or performing certain operations, and renders these workflows at appropriate times in order to guide operators and maintenance personnel through optimal sequences for carrying out operations or addressing maintenance issues.” Paragraph 0037)

Claim 17:
	The cited prior art describes the system of claim 1, wherein to analyze the user interaction data comprises to identify one or more field devices having a set of maintenance events that satisfies a predefined threshold. (Billi-Duran: “During data discovery, the discovery agent 702 can identify the social network database 704 and parse the stored message logs for keywords that may be used to associate the message logs with a particular work area, machine, process, or device. For example, the discovery agent 702 may determine, based on discovery of particular keywords within a message log, that a particular stored conversation was generated in connection with troubleshooting a particular machine or industrial device. Accordingly, the discovery agent 702 can report the presence of the message log to the discovery component with an instruction to tag the message log as being relevant to the machine or device. In this way, when the workflow generation component 318 analyzes the federated data model 202 to determine optimal workflows relating to the machine or device, the message log will be returned as a relevant result, allowing the workflow generation component to include a link to this message log as part of a workflow presented to a user. These logs may detail steps taken by maintenance personnel in connection with solving a particular issue with the machine or device, and are therefore flagged by the system as a relevant result when a search is performed on that machine or device.” Paragraph 0071)

Claim 19:
The cited prior art describes a method comprising: (Billi-Duran: “Workflow tracking and identification system 302 can include a discovery component 304, a transform component 306, an indexing component 308, a search component 310, a monitoring component 312, a notification component 314, a device interface component 316, a workflow generation component 318, one or more processors 320, and memory 322.” Paragraph 0040; “Also, one or more embodiments provide a method for creating and delivering industrial workflows” paragraph 0005; “In one or more embodiments, a system for learning industrial workflows is provided, comprising” paragraph 0004; “Simultaneously, the system 302 can collect user data 1108 for various users—typically plant employees—during plant operation. This information can be collected by device interface component 316 from a client device or wearable computer associated with the user 1104, from biometric equipment worn by the user, from multimedia devices that record the user's behaviors, or from other devices that facilitate collection of data relating to the user's location, state, and/or activities.” Paragraph 0090)
obtaining, by an analysis compute device, user interaction data produced by one or more field devices used in an industrial process of an industrial plant, (Billi-Duran: see the smart industrial device 606, 802 as illustrated in figures 6, 8; “to collect behavioral data from one or more client devices within the industrial facility, the behavioral data representing behaviors of one or more users associated with the one or more client devices “ paragraph 0004; “Simultaneously, the system 302 can collect user data 1108 for various users—typically plant employees—during plant operation. This information can be collected by device interface component 316 from a client device or wearable computer associated with the user 1104, from biometric equipment worn by the user, from multimedia devices that record the user's behaviors, or from other devices that facilitate collection of data relating to the user's location, state, and/or activities.” Paragraph 0090; “The system also monitors behaviors of plant employees, including but not limited to interactions with operator panels and HMIs, histories of the employees' locations as a function of time, video feeds collected by employees' wearable computers, or other such user-specific behavior information.” Paragraph 0038; “Indexing component 308 can also index user-specific information, including but not limited to sequences of user behaviors (e.g., operator interactions with control panels or HMIs), multimedia information collected from the user's immediate surroundings, user locations, biometric data, and other such information.” Paragraph 0043; “The workflow tracking and identification system is built on a data indexing platform that unifies plant-wide data from multiple diverse sources under a common namespace, or federated data model. The system can monitor and index both plant-wide or enterprise-wide system data as well as employee behaviors, and identify correlations between operational outcomes and user workflows. In this way, the system can track and capture optimal employee workflows for addressing particular maintenance issues, operating a machine or production line, or achieving preferred production outcomes. By identifying and recording correlations between observed employee behaviors and production outcomes, the system can create a library of best practices that can be used as a training tool, as well as to provide substantially real-time guidance to maintenance staff and operators in connection with solving a problem or performing a task.” Paragraph 0037; “Smart device 802—which may comprise substantially any type of industrial device or data storage unit (e.g., an industrial controller, an HMI terminal, a motor drive, device documentation storage, etc.)—includes an index system interface component 812 configured to communicatively couple smart device 802 to the indexing system 506 and exchange data therewith; e.g., via a plant network or over a public network such as the Internet (for configurations in which the indexing system resides on a web server or cloud platform).” Paragraph 0073; “For example, if smart device 802 is an industrial controller, plant context component 808 can identify one or more discrete or analog I/O devices connected to the controller (e.g. based on a configuration file 820 that defines the I/O module configurations for the controller).” Paragraph 0077)
the one or more field devices installed at different portions of the industrial plant and (Billi-Duran: see the industrial devices 120, the controllers 404, human-machine interfaces 406, smart devices 606, and smart industrial device 802 as illustrated in figures 1, 4, 5, 6, 8)
configured to control local operations in the industrial plant, (Billi-Duran: “For example, if smart device 802 is an industrial controller, plant context component 808 can identify one or more discrete or analog I/O devices connected to the controller (e.g. based on a configuration file 820 that defines the I/O module configurations for the controller).” Paragraph 0077; 3“Industrial devices 120 may include both input devices that provide data relating to the controlled industrial systems to the industrial controllers 118, and output devices that respond to control signals generated by the industrial controllers 118 to control aspects of the industrial systems. Example input devices can include telemetry devices (e.g., temperature sensors, flow meters, level sensors, pressure sensors, etc.), manual operator control devices (e.g., push buttons, selector switches, etc.), safety monitoring devices (e.g., safety mats, safety pull cords, light curtains, etc.), and other such devices. Output devices may include motor drives, pneumatic actuators, signaling devices, robot control inputs, valves, and the like.” Paragraph 0033)
each of the one or more field devices including a human machine interface, (Billi-Duran: ““Smart device 802—which may comprise substantially any type of industrial device or data storage unit (e.g., an industrial controller, an HMI terminal, a motor drive, device documentation storage, etc.)—includes an index system interface component 812 configured to communicatively couple smart device 802 to the indexing system 506 and exchange data therewith; e.g., via a plant network or over a public network such as the Internet (for configurations in which the indexing system resides on a web server or cloud platform).” Paragraph 0073; “For example, if smart device 802 is an industrial controller, plant context component 808 can identify one or more discrete or analog I/O devices connected to the controller (e.g. based on a configuration file 820 that defines the I/O module configurations for the controller).” Paragraph 0077)
wherein the user interaction data is indicative of interactions with the one or more field devices made by one or more users through a human machine interface of the corresponding field device; (Billi-Duran: “In addition to behavioral data collected directly from the user's client device, the system 302 can also infer user behaviors based on status information collected from control panel devices, HMIs, or other industrial devices. For example, the statuses of selector switches, push buttons, and other control devices of a control panel associated with a particular industrial automation system can be monitored by the system 302 in order to determine a timing and/or ordered sequence of control operations performed by an operator. In some embodiments, the system can also log the identity of the particular operator who carried out this sequence of control panel operations based on a correlation between the user's location at the time the control panel sequence was performed and a known location of the control panel within the plant. Other example inferred user behaviors can include, for example, a time at which a reset button of a particular control device was pressed, a navigation to a particular HMI screen, a timing with which a manufactured part is removed from or placed on a station of a production line (based on a monitoring of a part present photo-sensor mounted at the station), or other such inferred behaviors.” Paragraph 0092; “The system also monitors behaviors of plant employees, including but not limited to interactions with operator panels and HMIs, histories of the employees' locations as a function of time, video feeds collected by employees' wearable computers, or other such user-specific behavior information.” Paragraph 0038; “Indexing component 308 can also index user-specific information, including but not limited to sequences of user behaviors (e.g., operator interactions with control panels or HMIs), multimedia information collected from the user's immediate surroundings, user locations, biometric data, and other such information.” Paragraph 0043; “Smart device 802—which may comprise substantially any type of industrial device or data storage unit (e.g., an industrial controller, an HMI terminal, a motor drive, device documentation storage, etc.)—includes an index system interface component 812 configured to communicatively couple smart device 802 to the indexing system 506 and exchange data therewith; e.g., via a plant network or over a public network such as the Internet (for configurations in which the indexing system resides on a web server or cloud platform).” Paragraph 0073; “Simultaneously, the system 302 can collect user data 1108 for various users—typically plant employees—during plant operation. This information can be collected by device interface component 316 from a client device or wearable computer associated with the user 1104, from biometric equipment worn by the user, from multimedia devices that record the user's behaviors, or from other devices that facilitate collection of data relating to the user's location, state, and/or activities.” Paragraph 0090)
analyzing, by the analysis compute device, the user interaction data to determine a responsive action to increase an efficiency of the industrial process at the industrial plant; and (Billi-Duran: “In addition to behavioral data collected directly from the user's client device, the system 302 can also infer user behaviors based on status information collected from control panel devices, HMIs, or other industrial devices. For example, the statuses of selector switches, push buttons, and other control devices of a control panel associated with a particular industrial automation system can be monitored by the system 302 in order to determine a timing and/or ordered sequence of control operations performed by an operator. In some embodiments, the system can also log the identity of the particular operator who carried out this sequence of control panel operations based on a correlation between the user's location at the time the control panel sequence was performed and a known location of the control panel within the plant. Other example inferred user behaviors can include, for example, a time at which a reset button of a particular control device was pressed, a navigation to a particular HMI screen, a timing with which a manufactured part is removed from or placed on a station of a production line (based on a monitoring of a part present photo-sensor mounted at the station), or other such inferred behaviors.” Paragraph 0092; “Simultaneously, the system 302 can collect user data 1108 for various users—typically plant employees—during plant operation. This information can be collected by device interface component 316 from a client device or wearable computer associated with the user 1104, from biometric equipment worn by the user, from multimedia devices that record the user's behaviors, or from other devices that facilitate collection of data relating to the user's location, state, and/or activities.” Paragraph 0090; “Workflow generation component 318 can be configured to analyze the industrial and behavioral data indexed by indexing component 308, identify correlations between certain operator behaviors and plant process outcomes, and generate workflow data that can be used to generate a workflow presentation on a user's client device or wearable computer. The workflow generation component 318 associates each set of generated workflow data with the industrial devices or automation systems to which the workflows relate, so that a relevant workflow can be selected and presented to the user in response to detection of events occurring on those devices or systems. These workflow presentations represent preferred operator actions or sequences of actions that should be carried out in order to address a detected issue relating to the corresponding devices and systems.” Paragraph 0047; “In addition to generating workflows for addressing alarm or downtime issues, the system 302 can also learn workflows for carrying out operational tasks that result in optimal automation system performance or yield preferred production results. For example, the workflow generation component 318 may learn over time that a greatest product output of a particular automation system, or a greatest duration of total system runtime per shift, is achieved when a particular operator methodology is practiced. For example, it may be learned that machine downtime is minimized when the operator sets the system speed to be within a certain range, or when certain operating setpoints are set to be within determined optimal ranges. In another example, the system 302 may determine that a particular operator action—e.g., a manual acknowledgement, removal of a part from a station of the automation system, and adjustment of a setpoint, etc. —when performed at an identified stage of an operating system's cycle, repeatedly results in greater product throughput or lower cycle times relative to performing this operation during another stage of the cycle, or not performing the operation at al. Accordingly, the workflow generation component 318 can generate a workflow for operating the system that incorporates this step at the appropriate stage of the machine's cycle.” Paragraph 0097)
performing, by the analysis compute device, the responsive action. (Billi-Duran: “Notification component 314 can be configured to send notifications to one or more selected recipients in response to detection of a trigger condition by monitoring component 312. The notification can include additional information about the performance issue corresponding to the trigger condition, where the additional information is retrieved from the federated data model based on the automated search query submitted by the monitoring component 312 in response to the trigger. The notification component 314 can work in conjunction with the workflow generation component 318 such that, in addition to providing the notification, the system 302 renders a relevant workflow via a client device or wearable computer, where the workflow provides guidance for addressing the issue.” Paragraph 0045)

Claim 20:
The cited prior art describes one or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a compute device to: (Billi-Duran: “Workflow tracking and identification system 302 can include a discovery component 304, a transform component 306, an indexing component 308, a search component 310, a monitoring component 312, a notification component 314, a device interface component 316, a workflow generation component 318, one or more processors 320, and memory 322.” Paragraph 0040; “Also, one or more embodiments provide a method for creating and delivering industrial workflows” paragraph 0005; “In one or more embodiments, a system for learning industrial workflows is provided, comprising” paragraph 0004; “Also, according to one or more embodiments, a non-transitory computer-readable medium is provided having stored thereon instructions that, in response to execution, cause a system to perform operations,” paragraph 0006; “Simultaneously, the system 302 can collect user data 1108 for various users—typically plant employees—during plant operation. This information can be collected by device interface component 316 from a client device or wearable computer associated with the user 1104, from biometric equipment worn by the user, from multimedia devices that record the user's behaviors, or from other devices that facilitate collection of data relating to the user's location, state, and/or activities.” Paragraph 0090)
obtain user interaction data produced by one or more field devices used in an industrial process of an industrial plant, (Billi-Duran: see the smart industrial device 606, 802 as illustrated in figures 6, 8; “to collect behavioral data from one or more client devices within the industrial facility, the behavioral data representing behaviors of one or more users associated with the one or more client devices “ paragraph 0004; “Simultaneously, the system 302 can collect user data 1108 for various users—typically plant employees—during plant operation. This information can be collected by device interface component 316 from a client device or wearable computer associated with the user 1104, from biometric equipment worn by the user, from multimedia devices that record the user's behaviors, or from other devices that facilitate collection of data relating to the user's location, state, and/or activities.” Paragraph 0090; “The system also monitors behaviors of plant employees, including but not limited to interactions with operator panels and HMIs, histories of the employees' locations as a function of time, video feeds collected by employees' wearable computers, or other such user-specific behavior information.” Paragraph 0038; “Indexing component 308 can also index user-specific information, including but not limited to sequences of user behaviors (e.g., operator interactions with control panels or HMIs), multimedia information collected from the user's immediate surroundings, user locations, biometric data, and other such information.” Paragraph 0043; “The workflow tracking and identification system is built on a data indexing platform that unifies plant-wide data from multiple diverse sources under a common namespace, or federated data model. The system can monitor and index both plant-wide or enterprise-wide system data as well as employee behaviors, and identify correlations between operational outcomes and user workflows. In this way, the system can track and capture optimal employee workflows for addressing particular maintenance issues, operating a machine or production line, or achieving preferred production outcomes. By identifying and recording correlations between observed employee behaviors and production outcomes, the system can create a library of best practices that can be used as a training tool, as well as to provide substantially real-time guidance to maintenance staff and operators in connection with solving a problem or performing a task.” Paragraph 0037; “Smart device 802—which may comprise substantially any type of industrial device or data storage unit (e.g., an industrial controller, an HMI terminal, a motor drive, device documentation storage, etc.)—includes an index system interface component 812 configured to communicatively couple smart device 802 to the indexing system 506 and exchange data therewith; e.g., via a plant network or over a public network such as the Internet (for configurations in which the indexing system resides on a web server or cloud platform).” Paragraph 0073; “For example, if smart device 802 is an industrial controller, plant context component 808 can identify one or more discrete or analog I/O devices connected to the controller (e.g. based on a configuration file 820 that defines the I/O module configurations for the controller).” Paragraph 0077)
the one or more field devices installed at different portions of the industrial plant and (Billi-Duran: see the industrial devices 120, the controllers 404, human-machine interfaces 406, smart devices 606, and smart industrial device 802 as illustrated in figures 1, 4, 5, 6, 8)
configured to control local operations in the industrial plant, (Billi-Duran: “For example, if smart device 802 is an industrial controller, plant context component 808 can identify one or more discrete or analog I/O devices connected to the controller (e.g. based on a configuration file 820 that defines the I/O module configurations for the controller).” Paragraph 0077; 3“Industrial devices 120 may include both input devices that provide data relating to the controlled industrial systems to the industrial controllers 118, and output devices that respond to control signals generated by the industrial controllers 118 to control aspects of the industrial systems. Example input devices can include telemetry devices (e.g., temperature sensors, flow meters, level sensors, pressure sensors, etc.), manual operator control devices (e.g., push buttons, selector switches, etc.), safety monitoring devices (e.g., safety mats, safety pull cords, light curtains, etc.), and other such devices. Output devices may include motor drives, pneumatic actuators, signaling devices, robot control inputs, valves, and the like.” Paragraph 0033)
each of the one or more field devices including a human machine interface, (Billi-Duran: ““Smart device 802—which may comprise substantially any type of industrial device or data storage unit (e.g., an industrial controller, an HMI terminal, a motor drive, device documentation storage, etc.)—includes an index system interface component 812 configured to communicatively couple smart device 802 to the indexing system 506 and exchange data therewith; e.g., via a plant network or over a public network such as the Internet (for configurations in which the indexing system resides on a web server or cloud platform).” Paragraph 0073; “For example, if smart device 802 is an industrial controller, plant context component 808 can identify one or more discrete or analog I/O devices connected to the controller (e.g. based on a configuration file 820 that defines the I/O module configurations for the controller).” Paragraph 0077)
wherein the user interaction data is indicative of interactions with one or more field devices made by one or more users through the human machine interface of a corresponding field device; (Billi-Duran: “In addition to behavioral data collected directly from the user's client device, the system 302 can also infer user behaviors based on status information collected from control panel devices, HMIs, or other industrial devices. For example, the statuses of selector switches, push buttons, and other control devices of a control panel associated with a particular industrial automation system can be monitored by the system 302 in order to determine a timing and/or ordered sequence of control operations performed by an operator. In some embodiments, the system can also log the identity of the particular operator who carried out this sequence of control panel operations based on a correlation between the user's location at the time the control panel sequence was performed and a known location of the control panel within the plant. Other example inferred user behaviors can include, for example, a time at which a reset button of a particular control device was pressed, a navigation to a particular HMI screen, a timing with which a manufactured part is removed from or placed on a station of a production line (based on a monitoring of a part present photo-sensor mounted at the station), or other such inferred behaviors.” Paragraph 0092; “The system also monitors behaviors of plant employees, including but not limited to interactions with operator panels and HMIs, histories of the employees' locations as a function of time, video feeds collected by employees' wearable computers, or other such user-specific behavior information.” Paragraph 0038; “Indexing component 308 can also index user-specific information, including but not limited to sequences of user behaviors (e.g., operator interactions with control panels or HMIs), multimedia information collected from the user's immediate surroundings, user locations, biometric data, and other such information.” Paragraph 0043; “Smart device 802—which may comprise substantially any type of industrial device or data storage unit (e.g., an industrial controller, an HMI terminal, a motor drive, device documentation storage, etc.)—includes an index system interface component 812 configured to communicatively couple smart device 802 to the indexing system 506 and exchange data therewith; e.g., via a plant network or over a public network such as the Internet (for configurations in which the indexing system resides on a web server or cloud platform).” Paragraph 0073; “Simultaneously, the system 302 can collect user data 1108 for various users—typically plant employees—during plant operation. This information can be collected by device interface component 316 from a client device or wearable computer associated with the user 1104, from biometric equipment worn by the user, from multimedia devices that record the user's behaviors, or from other devices that facilitate collection of data relating to the user's location, state, and/or activities.” Paragraph 0090)
analyze the user interaction data to determine a responsive action to increase an efficiency of the industrial process at the industrial plant; and (Billi-Duran: “In addition to behavioral data collected directly from the user's client device, the system 302 can also infer user behaviors based on status information collected from control panel devices, HMIs, or other industrial devices. For example, the statuses of selector switches, push buttons, and other control devices of a control panel associated with a particular industrial automation system can be monitored by the system 302 in order to determine a timing and/or ordered sequence of control operations performed by an operator. In some embodiments, the system can also log the identity of the particular operator who carried out this sequence of control panel operations based on a correlation between the user's location at the time the control panel sequence was performed and a known location of the control panel within the plant. Other example inferred user behaviors can include, for example, a time at which a reset button of a particular control device was pressed, a navigation to a particular HMI screen, a timing with which a manufactured part is removed from or placed on a station of a production line (based on a monitoring of a part present photo-sensor mounted at the station), or other such inferred behaviors.” Paragraph 0092; “Simultaneously, the system 302 can collect user data 1108 for various users—typically plant employees—during plant operation. This information can be collected by device interface component 316 from a client device or wearable computer associated with the user 1104, from biometric equipment worn by the user, from multimedia devices that record the user's behaviors, or from other devices that facilitate collection of data relating to the user's location, state, and/or activities.” Paragraph 0090; “Workflow generation component 318 can be configured to analyze the industrial and behavioral data indexed by indexing component 308, identify correlations between certain operator behaviors and plant process outcomes, and generate workflow data that can be used to generate a workflow presentation on a user's client device or wearable computer. The workflow generation component 318 associates each set of generated workflow data with the industrial devices or automation systems to which the workflows relate, so that a relevant workflow can be selected and presented to the user in response to detection of events occurring on those devices or systems. These workflow presentations represent preferred operator actions or sequences of actions that should be carried out in order to address a detected issue relating to the corresponding devices and systems.” Paragraph 0047; “In addition to generating workflows for addressing alarm or downtime issues, the system 302 can also learn workflows for carrying out operational tasks that result in optimal automation system performance or yield preferred production results. For example, the workflow generation component 318 may learn over time that a greatest product output of a particular automation system, or a greatest duration of total system runtime per shift, is achieved when a particular operator methodology is practiced. For example, it may be learned that machine downtime is minimized when the operator sets the system speed to be within a certain range, or when certain operating setpoints are set to be within determined optimal ranges. In another example, the system 302 may determine that a particular operator action—e.g., a manual acknowledgement, removal of a part from a station of the automation system, and adjustment of a setpoint, etc. —when performed at an identified stage of an operating system's cycle, repeatedly results in greater product throughput or lower cycle times relative to performing this operation during another stage of the cycle, or not performing the operation at al. Accordingly, the workflow generation component 318 can generate a workflow for operating the system that incorporates this step at the appropriate stage of the machine's cycle.” Paragraph 0097)
perform the responsive action. (Billi-Duran: “Notification component 314 can be configured to send notifications to one or more selected recipients in response to detection of a trigger condition by monitoring component 312. The notification can include additional information about the performance issue corresponding to the trigger condition, where the additional information is retrieved from the federated data model based on the automated search query submitted by the monitoring component 312 in response to the trigger. The notification component 314 can work in conjunction with the workflow generation component 318 such that, in addition to providing the notification, the system 302 renders a relevant workflow via a client device or wearable computer, where the workflow provides guidance for addressing the issue.” Paragraph 0045)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0088564 (Billi-Duran) in view of U.S. Patent Publication No. 2003/0046142 (Eitel).


Claim 2:
Billi-Duran does not explicitly describe timing as described below.  However, Eitel teaches the timing as described below.  
The cited prior art describes the system of claim 1, wherein to analyze the user interaction data comprises to identify an efficiency of one or more users of the one or more field devices based on amounts of time spent performing operations with the one or more field devices. (see the behavioral data in Billi-Duran and timer for training in Eitel; Eitel: “In order to maintain and improve the performance of the agents 22, 23, certain performance parameters indicative of the effectiveness of the agent in performing certain tasks may be measured by a performance processor 21 and compared against a set of threshold values. For example, the time that an agent spends reciting information from the script 102 may be measured by a timer (either within the CPU 21 or as a separate timer 48 as shown in FIG. 1) and compared within a comparator 56 against a threshold parameter 44, 46 stored in memory 54. The time between completion of the script 102 and conclusion of the call may be another performance parameter measured by the timer 48 and compared with a threshold parameter 44, 46. Where the threshold of successive tasks exceeds the respective threshold values, the agent 22, 23 may be trained and re-trained, as necessary, to improve the agent's performance level against the measured performance parameters.” Paragraph 0017; Billi-Duran: “Workflow generation component 318 can be configured to analyze the industrial and behavioral data indexed by indexing component 308, identify correlations between certain operator behaviors and plant process outcomes, and generate workflow data that can be used to generate a workflow presentation on a user's client device or wearable computer. The workflow generation component 318 associates each set of generated workflow data with the industrial devices or automation systems to which the workflows relate, so that a relevant workflow can be selected and presented to the user in response to detection of events occurring on those devices or systems. These workflow presentations represent preferred operator actions or sequences of actions that should be carried out in order to address a detected issue relating to the corresponding devices and systems.” Paragraph 0047; “In addition to generating workflows for addressing alarm or downtime issues, the system 302 can also learn workflows for carrying out operational tasks that result in optimal automation system performance or yield preferred production results. For example, the workflow generation component 318 may learn over time that a greatest product output of a particular automation system, or a greatest duration of total system runtime per shift, is achieved when a particular operator methodology is practiced. For example, it may be learned that machine downtime is minimized when the operator sets the system speed to be within a certain range, or when certain operating setpoints are set to be within determined optimal ranges. In another example, the system 302 may determine that a particular operator action—e.g., a manual acknowledgement, removal of a part from a station of the automation system, and adjustment of a setpoint, etc. —when performed at an identified stage of an operating system's cycle, repeatedly results in greater product throughput or lower cycle times relative to performing this operation during another stage of the cycle, or not performing the operation at al. Accordingly, the workflow generation component 318 can generate a workflow for operating the system that incorporates this step at the appropriate stage of the machine's cycle.” Paragraph 0097; “In addition to behavioral data collected directly from the user's client device, the system 302 can also infer user behaviors based on status information collected from control panel devices, HMIs, or other industrial devices. For example, the statuses of selector switches, push buttons, and other control devices of a control panel associated with a particular industrial automation system can be monitored by the system 302 in order to determine a timing and/or ordered sequence of control operations performed by an operator. In some embodiments, the system can also log the identity of the particular operator who carried out this sequence of control panel operations based on a correlation between the user's location at the time the control panel sequence was performed and a known location of the control panel within the plant. Other example inferred user behaviors can include, for example, a time at which a reset button of a particular control device was pressed, a navigation to a particular HMI screen, a timing with which a manufactured part is removed from or placed on a station of a production line (based on a monitoring of a part present photo-sensor mounted at the station), or other such inferred behaviors.” Paragraph 0092)
One of ordinary skill in the art would have recognized that applying the known technique of Billi-Duran, namely, an industrial monitoring system, with the known techniques of Eitel, namely, tracking employee tasks to determine training for the employee, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Billi-Duran to monitor industrial systems using system data and employee behaviors with the teachings of Eitel to track employee measured performance parameters for training would have been recognized by those of ordinary skill in the art as resulting in an improved industrial plant analysis system (i.e., using various employee behaviors and plant data to monitor industrial systems of Billi-Duran based on the teachings of monitoring employee behaviors in Eitel).

Claim 3:
Billi-Duran does not explicitly describe timing as described below.  However, Eitel teaches the timing as described below.  
The cited prior art describes the system of claim 2, wherein the circuitry is further to identify one or more users associated with a maintenance shift in which time spent performing one or more maintenance operations exceed a reference threshold. (see the behavioral data in an industrial facility in Billi-Duran and timer for training in Eitel; Eitel: “In order to maintain and improve the performance of the agents 22, 23, certain performance parameters indicative of the effectiveness of the agent in performing certain tasks may be measured by a performance processor 21 and compared against a set of threshold values. For example, the time that an agent spends reciting information from the script 102 may be measured by a timer (either within the CPU 21 or as a separate timer 48 as shown in FIG. 1) and compared within a comparator 56 against a threshold parameter 44, 46 stored in memory 54. The time between completion of the script 102 and conclusion of the call may be another performance parameter measured by the timer 48 and compared with a threshold parameter 44, 46. Where the threshold of successive tasks exceeds the respective threshold values, the agent 22, 23 may be trained and re-trained, as necessary, to improve the agent's performance level against the measured performance parameters.” Paragraph 0017; “For example, some tasks (e.g., sales per unit time period) are particularly well suited to averaging. In this case, the sales of all agents 22, 23 (e.g., per work shift) may be averaged and stored as a threshold value 52 in memory 54. Sales of each agent per shift may be compared with the value 52 in memory to identify under performing agents.” Paragraph 0030; Billi-Duran: “Workflow generation component 318 can be configured to analyze the industrial and behavioral data indexed by indexing component 308, identify correlations between certain operator behaviors and plant process outcomes, and generate workflow data that can be used to generate a workflow presentation on a user's client device or wearable computer. The workflow generation component 318 associates each set of generated workflow data with the industrial devices or automation systems to which the workflows relate, so that a relevant workflow can be selected and presented to the user in response to detection of events occurring on those devices or systems. These workflow presentations represent preferred operator actions or sequences of actions that should be carried out in order to address a detected issue relating to the corresponding devices and systems.” Paragraph 0047; “In addition to generating workflows for addressing alarm or downtime issues, the system 302 can also learn workflows for carrying out operational tasks that result in optimal automation system performance or yield preferred production results. For example, the workflow generation component 318 may learn over time that a greatest product output of a particular automation system, or a greatest duration of total system runtime per shift, is achieved when a particular operator methodology is practiced. For example, it may be learned that machine downtime is minimized when the operator sets the system speed to be within a certain range, or when certain operating setpoints are set to be within determined optimal ranges. In another example, the system 302 may determine that a particular operator action—e.g., a manual acknowledgement, removal of a part from a station of the automation system, and adjustment of a setpoint, etc. —when performed at an identified stage of an operating system's cycle, repeatedly results in greater product throughput or lower cycle times relative to performing this operation during another stage of the cycle, or not performing the operation at al. Accordingly, the workflow generation component 318 can generate a workflow for operating the system that incorporates this step at the appropriate stage of the machine's cycle.” Paragraph 0097; “In addition to behavioral data collected directly from the user's client device, the system 302 can also infer user behaviors based on status information collected from control panel devices, HMIs, or other industrial devices. For example, the statuses of selector switches, push buttons, and other control devices of a control panel associated with a particular industrial automation system can be monitored by the system 302 in order to determine a timing and/or ordered sequence of control operations performed by an operator. In some embodiments, the system can also log the identity of the particular operator who carried out this sequence of control panel operations based on a correlation between the user's location at the time the control panel sequence was performed and a known location of the control panel within the plant. Other example inferred user behaviors can include, for example, a time at which a reset button of a particular control device was pressed, a navigation to a particular HMI screen, a timing with which a manufactured part is removed from or placed on a station of a production line (based on a monitoring of a part present photo-sensor mounted at the station), or other such inferred behaviors.” Paragraph 0092)
Billi-Duran and Eitel are combinable for the same rationale as set forth above with respect to claim 2.

Claim 4:
Billi-Duran does not explicitly describe timing as described below.  However, Eitel teaches the timing as described below.  
The cited prior art describes the system of claim 3, wherein to perform the responsive action comprises to produce a report indicative of one or more users that should receive training to increase their efficiency. (see the behavioral data in an industrial facility in Billi-Duran and timer for training in Eitel; Eitel: “Once it has been determined by the CPU 18 that an agent's performance has exceeded the respective threshold value, the agent and tasks may be reported by the CPU 18 to a supervisor. Further, the agents 22, 23 and tasks of the report may be sorted by the CPU 18 (functioning as a sorting processor) and presented on a supervisors terminal 50 in order of the magnitude by which each agent 22, 23 exceeded the threshold.” Paragraph 0031; “As used herein, the system 10 functions to notify a supervisor of the need to schedule agents for training.” Paragraph 0018; “In order to maintain and improve the performance of the agents 22, 23, certain performance parameters indicative of the effectiveness of the agent in performing certain tasks may be measured by a performance processor 21 and compared against a set of threshold values. For example, the time that an agent spends reciting information from the script 102 may be measured by a timer (either within the CPU 21 or as a separate timer 48 as shown in FIG. 1) and compared within a comparator 56 against a threshold parameter 44, 46 stored in memory 54. The time between completion of the script 102 and conclusion of the call may be another performance parameter measured by the timer 48 and compared with a threshold parameter 44, 46. Where the threshold of successive tasks exceeds the respective threshold values, the agent 22, 23 may be trained and re-trained, as necessary, to improve the agent's performance level against the measured performance parameters.” Paragraph 0017; Billi-Duran: “Workflow generation component 318 can be configured to analyze the industrial and behavioral data indexed by indexing component 308, identify correlations between certain operator behaviors and plant process outcomes, and generate workflow data that can be used to generate a workflow presentation on a user's client device or wearable computer. The workflow generation component 318 associates each set of generated workflow data with the industrial devices or automation systems to which the workflows relate, so that a relevant workflow can be selected and presented to the user in response to detection of events occurring on those devices or systems. These workflow presentations represent preferred operator actions or sequences of actions that should be carried out in order to address a detected issue relating to the corresponding devices and systems.” Paragraph 0047; “In addition to generating workflows for addressing alarm or downtime issues, the system 302 can also learn workflows for carrying out operational tasks that result in optimal automation system performance or yield preferred production results. For example, the workflow generation component 318 may learn over time that a greatest product output of a particular automation system, or a greatest duration of total system runtime per shift, is achieved when a particular operator methodology is practiced. For example, it may be learned that machine downtime is minimized when the operator sets the system speed to be within a certain range, or when certain operating setpoints are set to be within determined optimal ranges. In another example, the system 302 may determine that a particular operator action—e.g., a manual acknowledgement, removal of a part from a station of the automation system, and adjustment of a setpoint, etc. —when performed at an identified stage of an operating system's cycle, repeatedly results in greater product throughput or lower cycle times relative to performing this operation during another stage of the cycle, or not performing the operation at al. Accordingly, the workflow generation component 318 can generate a workflow for operating the system that incorporates this step at the appropriate stage of the machine's cycle.” Paragraph 0097; “In addition to behavioral data collected directly from the user's client device, the system 302 can also infer user behaviors based on status information collected from control panel devices, HMIs, or other industrial devices. For example, the statuses of selector switches, push buttons, and other control devices of a control panel associated with a particular industrial automation system can be monitored by the system 302 in order to determine a timing and/or ordered sequence of control operations performed by an operator. In some embodiments, the system can also log the identity of the particular operator who carried out this sequence of control panel operations based on a correlation between the user's location at the time the control panel sequence was performed and a known location of the control panel within the plant. Other example inferred user behaviors can include, for example, a time at which a reset button of a particular control device was pressed, a navigation to a particular HMI screen, a timing with which a manufactured part is removed from or placed on a station of a production line (based on a monitoring of a part present photo-sensor mounted at the station), or other such inferred behaviors.” Paragraph 0092)
Billi-Duran and Eitel are combinable for the same rationale as set forth above with respect to claim 2.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0088564 (Billi-Duran) in view of U.S. Patent Application Publication No. 2008/0162930 (Finney).


Claim 6:
Billi-Duran does not explicitly describe a time period as described below.  However, Finney teaches the time period as described below.  
The cited prior art describes the system of claim 5, wherein to identify an unauthorized access to a field device comprises to identify usage of a field device outside of an authorized time period. (see the unauthorized access in Billi-Duran and the time period for access in Finney; Finney: “Additionally, the time during which a password may be accepted when supervised access (defined in Section A) is enabled may be set in steps of an hour in a range of about 0 hours to about 12 hours.” Paragraph 0039; “At step 304, supervision is enabled or disabled. If the supervision function is enabled, the user will need to request a window of time from a system operator in which to access an IED. At optional step 305, a domain is specified (e.g., the window of time is designated). At step 306, remote access may be enabled or disabled. If remote access privileges are enabled, the user will be able to access the IED via a computer that communicates with the IED over a network. At step 307, an expiry setting (e.g., expiration date) may be designated, at which time the user loses one or more privileges that comprise the role.” Paragraph 0049; Billi-Duran: “When all eligible recipients have been identified, workflow generation component 318 can send the selected workflow data 1302 to each recipient's client device. In some embodiments, system 302 may delay delivery of the workflow data 1302 until the recipient is determined to be in the vicinity of the affected machine or device. In such embodiments, the notification component 314 may initially send a notification to the recipient's client device in response to detection of the issue, without sending the workflow data to the user's device. The system 302 will then continue monitoring the recipient's location in order to determine when the recipient's current location indicates that the user is within the vicinity of the affected machine or device, based on a comparison of the user's current location and a known location of the machine or device (as indexed in data model 202). In response to determining that the user is near the machine or device, workflow generation component 318 will deliver the relevant workflow data to the user's client device in order to guide the recipient through the process of addressing the detected issues.” Paragraph 0108 ; “In addition to behavioral data collected directly from the user's client device, the system 302 can also infer user behaviors based on status information collected from control panel devices, HMIs, or other industrial devices. For example, the statuses of selector switches, push buttons, and other control devices of a control panel associated with a particular industrial automation system can be monitored by the system 302 in order to determine a timing and/or ordered sequence of control operations performed by an operator. In some embodiments, the system can also log the identity of the particular operator who carried out this sequence of control panel operations based on a correlation between the user's location at the time the control panel sequence was performed and a known location of the control panel within the plant. Other example inferred user behaviors can include, for example, a time at which a reset button of a particular control device was pressed, a navigation to a particular HMI screen, a timing with which a manufactured part is removed from or placed on a station of a production line (based on a monitoring of a part present photo-sensor mounted at the station), or other such inferred behaviors.” Paragraph 0092)
One of ordinary skill in the art would have recognized that applying the known technique of Billi-Duran, namely, an industrial monitoring system, with the known techniques of Finney, namely, role-based access in an intelligent electronic device, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Billi-Duran to monitor industrial systems using system data and employee behaviors with the teachings of Finney to monitor access in a device would have been recognized by those of ordinary skill in the art as resulting in an improved industrial plant analysis system (i.e., using various employee behaviors and plant data to monitor industrial systems of Billi-Duran based on the teachings of monitoring access to a device in Finney).


Claims 7-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0088564 (Billi-Duran) in view of U.S. Patent Application Publication No. 2003/0151508 (Frame).


Claim 7:
Billi-Duran does not explicitly describe unauthorized presence as described below.  However, Frame teaches the unauthorized presence as described below.  
The cited prior art describes the system of claim 1, wherein to analyze the user interaction data comprises to identify an unauthorized presence of a person within a predefined range of one or more field devices. (see the user data in Billi-Duran and the identification for unauthorized presence in Frame; Frame: “During operation, the vehicle transceiver of the vehicle mounted control unit 24 transmits an interrogation signal, in effect, looking for workers within its zone of danger or work zone 80. If a worker comes within the zone, his potable unit receives the interrogation signal, transmits its code to the vehicle unit. If the vehicle mounted control unit 24 determines that the received code from a worker's portable unit 40 is that of an authorized worker, no further action is taken. If the code does not match, the alarms 74, 76 are activated to warn the vehicle operator 28. The unit 24 further transmits an alarm signal to the portable unit 40 of the unauthorized worker, e.g., 32, which, in turn, activates his alarms 98, 100.” Paragraph 0020; “The steps 206, 208 and 210 continuously repeat until an unauthorized worker is identified as being within the work zone of the vehicle based unit. An unauthorized worker leads to an affirmative determination in step 210. From an affirmative determination in step 210, the process proceeds to step 212 in which the alarm is activated in the vehicle based unit 24 to warn the vehicle operator of the unauthorized worker in the work zone 80.” Paragraph 0022; Billi-Duran: “to collect behavioral data from one or more client devices within the industrial facility, the behavioral data representing behaviors of one or more users associated with the one or more client devices “ paragraph 0004; “The workflow tracking and identification system is built on a data indexing platform that unifies plant-wide data from multiple diverse sources under a common namespace, or federated data model. The system can monitor and index both plant-wide or enterprise-wide system data as well as employee behaviors, and identify correlations between operational outcomes and user workflows. In this way, the system can track and capture optimal employee workflows for addressing particular maintenance issues, operating a machine or production line, or achieving preferred production outcomes. By identifying and recording correlations between observed employee behaviors and production outcomes, the system can create a library of best practices that can be used as a training tool, as well as to provide substantially real-time guidance to maintenance staff and operators in connection with solving a problem or performing a task.” Paragraph 0037; “In addition to behavioral data collected directly from the user's client device, the system 302 can also infer user behaviors based on status information collected from control panel devices, HMIs, or other industrial devices. For example, the statuses of selector switches, push buttons, and other control devices of a control panel associated with a particular industrial automation system can be monitored by the system 302 in order to determine a timing and/or ordered sequence of control operations performed by an operator. In some embodiments, the system can also log the identity of the particular operator who carried out this sequence of control panel operations based on a correlation between the user's location at the time the control panel sequence was performed and a known location of the control panel within the plant. Other example inferred user behaviors can include, for example, a time at which a reset button of a particular control device was pressed, a navigation to a particular HMI screen, a timing with which a manufactured part is removed from or placed on a station of a production line (based on a monitoring of a part present photo-sensor mounted at the station), or other such inferred behaviors.” Paragraph 0092)
One of ordinary skill in the art would have recognized that applying the known technique of Billi-Duran, namely, an industrial monitoring system, with the known techniques of Frame, namely, improving safety in a work zone, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Billi-Duran to monitor industrial systems using system data and employee behaviors with the teachings of Frame to monitor access in a work zone would have been recognized by those of ordinary skill in the art as resulting in an improved industrial plant analysis system (i.e., using various employee behaviors and plant data to monitor industrial systems of Billi-Duran based on the teachings of monitoring employee location in a work zone in Frame).

Claim 8:
Billi-Duran does not explicitly describe unauthorized presence as described below.  However, Frame teaches the unauthorized presence as described below.  
The cited prior art describes the system of claim 7, wherein to identify an unauthorized presence of a person comprises to identify an unauthorized presence of a person based on an identifier of a wireless communication device of the person obtained by a field device. (see the user data in Billi-Duran and the alert for unauthorized presence in Frame; Frame: “Each portable worker's units 40 have an associated code that identifies that unit, and, in effect, identifies that associated worker.” Paragraph 0019; “During operation, the vehicle transceiver of the vehicle mounted control unit 24 transmits an interrogation signal, in effect, looking for workers within its zone of danger or work zone 80. If a worker comes within the zone, his potable unit receives the interrogation signal, transmits its code to the vehicle unit. If the vehicle mounted control unit 24 determines that the received code from a worker's portable unit 40 is that of an authorized worker, no further action is taken. If the code does not match, the alarms 74, 76 are activated to warn the vehicle operator 28. The unit 24 further transmits an alarm signal to the portable unit 40 of the unauthorized worker, e.g., 32, which, in turn, activates his alarms 98, 100.” Paragraph 0020; Billi-Duran: “to collect behavioral data from one or more client devices within the industrial facility, the behavioral data representing behaviors of one or more users associated with the one or more client devices “ paragraph 0004; “The workflow tracking and identification system is built on a data indexing platform that unifies plant-wide data from multiple diverse sources under a common namespace, or federated data model. The system can monitor and index both plant-wide or enterprise-wide system data as well as employee behaviors, and identify correlations between operational outcomes and user workflows. In this way, the system can track and capture optimal employee workflows for addressing particular maintenance issues, operating a machine or production line, or achieving preferred production outcomes. By identifying and recording correlations between observed employee behaviors and production outcomes, the system can create a library of best practices that can be used as a training tool, as well as to provide substantially real-time guidance to maintenance staff and operators in connection with solving a problem or performing a task.” Paragraph 0037; “In addition to behavioral data collected directly from the user's client device, the system 302 can also infer user behaviors based on status information collected from control panel devices, HMIs, or other industrial devices. For example, the statuses of selector switches, push buttons, and other control devices of a control panel associated with a particular industrial automation system can be monitored by the system 302 in order to determine a timing and/or ordered sequence of control operations performed by an operator. In some embodiments, the system can also log the identity of the particular operator who carried out this sequence of control panel operations based on a correlation between the user's location at the time the control panel sequence was performed and a known location of the control panel within the plant. Other example inferred user behaviors can include, for example, a time at which a reset button of a particular control device was pressed, a navigation to a particular HMI screen, a timing with which a manufactured part is removed from or placed on a station of a production line (based on a monitoring of a part present photo-sensor mounted at the station), or other such inferred behaviors.” Paragraph 0092)
Billi-Duran and Frame are combinable for the same rationale as set forth above with respect to claim 7.

Claim 9:
Billi-Duran does not explicitly describe unauthorized access as described below.  However, Frame teaches the unauthorized access as described below.  
The cited prior art describes the system of claim 7, wherein to perform the responsive action comprises to produce an alert indicative of an unauthorized access to a field device. (see the user data in Billi-Duran and the alert for unauthorized access in Frame; Frame: “If the code does not match, the alarms 74, 76 are activated to warn the vehicle operator 28.” Paragraph 0020; “From an affirmative determination in step 210, the process proceeds to step 212 in which the alarm is activated in the vehicle based unit 24 to warn the vehicle operator of the unauthorized worker in the work zone 80.” Paragraph 0022; Billi-Duran: “to collect behavioral data from one or more client devices within the industrial facility, the behavioral data representing behaviors of one or more users associated with the one or more client devices “ paragraph 0004; “The workflow tracking and identification system is built on a data indexing platform that unifies plant-wide data from multiple diverse sources under a common namespace, or federated data model. The system can monitor and index both plant-wide or enterprise-wide system data as well as employee behaviors, and identify correlations between operational outcomes and user workflows. In this way, the system can track and capture optimal employee workflows for addressing particular maintenance issues, operating a machine or production line, or achieving preferred production outcomes. By identifying and recording correlations between observed employee behaviors and production outcomes, the system can create a library of best practices that can be used as a training tool, as well as to provide substantially real-time guidance to maintenance staff and operators in connection with solving a problem or performing a task.” Paragraph 0037; “In addition to behavioral data collected directly from the user's client device, the system 302 can also infer user behaviors based on status information collected from control panel devices, HMIs, or other industrial devices. For example, the statuses of selector switches, push buttons, and other control devices of a control panel associated with a particular industrial automation system can be monitored by the system 302 in order to determine a timing and/or ordered sequence of control operations performed by an operator. In some embodiments, the system can also log the identity of the particular operator who carried out this sequence of control panel operations based on a correlation between the user's location at the time the control panel sequence was performed and a known location of the control panel within the plant. Other example inferred user behaviors can include, for example, a time at which a reset button of a particular control device was pressed, a navigation to a particular HMI screen, a timing with which a manufactured part is removed from or placed on a station of a production line (based on a monitoring of a part present photo-sensor mounted at the station), or other such inferred behaviors.” Paragraph 0092)
Billi-Duran and Frame are combinable for the same rationale as set forth above with respect to claim 7.

Claim 13:
Billi-Duran does not explicitly describe unauthorized access as described below.  However, Frame teaches the unauthorized access as described below.  
The cited prior art describes the system of claim 12, wherein to perform the responsive action comprises to produce an alert indicative of unauthorized access to a portion of the industrial plant. (see the user data in Billi-Duran and the alert for unauthorized access in Frame; Frame: “If the code does not match, the alarms 74, 76 are activated to warn the vehicle operator 28.” Paragraph 0020; “From an affirmative determination in step 210, the process proceeds to step 212 in which the alarm is activated in the vehicle based unit 24 to warn the vehicle operator of the unauthorized worker in the work zone 80.” Paragraph 0022; Billi-Duran: “to collect behavioral data from one or more client devices within the industrial facility, the behavioral data representing behaviors of one or more users associated with the one or more client devices “ paragraph 0004; “The workflow tracking and identification system is built on a data indexing platform that unifies plant-wide data from multiple diverse sources under a common namespace, or federated data model. The system can monitor and index both plant-wide or enterprise-wide system data as well as employee behaviors, and identify correlations between operational outcomes and user workflows. In this way, the system can track and capture optimal employee workflows for addressing particular maintenance issues, operating a machine or production line, or achieving preferred production outcomes. By identifying and recording correlations between observed employee behaviors and production outcomes, the system can create a library of best practices that can be used as a training tool, as well as to provide substantially real-time guidance to maintenance staff and operators in connection with solving a problem or performing a task.” Paragraph 0037; “In addition to behavioral data collected directly from the user's client device, the system 302 can also infer user behaviors based on status information collected from control panel devices, HMIs, or other industrial devices. For example, the statuses of selector switches, push buttons, and other control devices of a control panel associated with a particular industrial automation system can be monitored by the system 302 in order to determine a timing and/or ordered sequence of control operations performed by an operator. In some embodiments, the system can also log the identity of the particular operator who carried out this sequence of control panel operations based on a correlation between the user's location at the time the control panel sequence was performed and a known location of the control panel within the plant. Other example inferred user behaviors can include, for example, a time at which a reset button of a particular control device was pressed, a navigation to a particular HMI screen, a timing with which a manufactured part is removed from or placed on a station of a production line (based on a monitoring of a part present photo-sensor mounted at the station), or other such inferred behaviors.” Paragraph 0092)
Billi-Duran and Frame are combinable for the same rationale as set forth above with respect to claim 7.


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0088564 (Billi-Duran) in view of U.S. Patent Application Publication No. 2017/0248944 (Rath).


Claim 10:
Billi-Duran does not explicitly describe determining a manufacturer as described below.  However, Rath teaches the determining a manufacturer as described below.  
The cited prior art describes the system of claim 1, wherein to analyze the user interaction data comprises to determine a manufacturer of each field device as a function of a device identifier in the user interaction data. (Rath: “For example, the server may analyse the query to determine the database that stores the requisite information. Taking another example, the information source may be specified in the query itself (like substation identifier, equipment identifier etc.). The query may be routed to a database(s) of the plurality of databases for processing, after the identification.” Paragraph 0031; Billi-Duran: “Workflow generation component 318 can be configured to analyze the industrial and behavioral data indexed by indexing component 308, identify correlations between certain operator behaviors and plant process outcomes, and generate workflow data that can be used to generate a workflow presentation on a user's client device or wearable computer. The workflow generation component 318 associates each set of generated workflow data with the industrial devices or automation systems to which the workflows relate, so that a relevant workflow can be selected and presented to the user in response to detection of events occurring on those devices or systems. These workflow presentations represent preferred operator actions or sequences of actions that should be carried out in order to address a detected issue relating to the corresponding devices and systems.” Paragraph 0047; “In addition to generating workflows for addressing alarm or downtime issues, the system 302 can also learn workflows for carrying out operational tasks that result in optimal automation system performance or yield preferred production results. For example, the workflow generation component 318 may learn over time that a greatest product output of a particular automation system, or a greatest duration of total system runtime per shift, is achieved when a particular operator methodology is practiced. For example, it may be learned that machine downtime is minimized when the operator sets the system speed to be within a certain range, or when certain operating setpoints are set to be within determined optimal ranges. In another example, the system 302 may determine that a particular operator action—e.g., a manual acknowledgement, removal of a part from a station of the automation system, and adjustment of a setpoint, etc. —when performed at an identified stage of an operating system's cycle, repeatedly results in greater product throughput or lower cycle times relative to performing this operation during another stage of the cycle, or not performing the operation at al. Accordingly, the workflow generation component 318 can generate a workflow for operating the system that incorporates this step at the appropriate stage of the machine's cycle.” Paragraph 0097; “In addition to behavioral data collected directly from the user's client device, the system 302 can also infer user behaviors based on status information collected from control panel devices, HMIs, or other industrial devices. For example, the statuses of selector switches, push buttons, and other control devices of a control panel associated with a particular industrial automation system can be monitored by the system 302 in order to determine a timing and/or ordered sequence of control operations performed by an operator. In some embodiments, the system can also log the identity of the particular operator who carried out this sequence of control panel operations based on a correlation between the user's location at the time the control panel sequence was performed and a known location of the control panel within the plant. Other example inferred user behaviors can include, for example, a time at which a reset button of a particular control device was pressed, a navigation to a particular HMI screen, a timing with which a manufactured part is removed from or placed on a station of a production line (based on a monitoring of a part present photo-sensor mounted at the station), or other such inferred behaviors.” Paragraph 0092)
One of ordinary skill in the art would have recognized that applying the known technique of Billi-Duran, namely, an industrial monitoring system, with the known techniques of Rath, namely, managing subsystems in a control system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Billi-Duran to monitor industrial systems using system data and employee behaviors with the teachings of Rath to manage subsystems using manufacturer data would have been recognized by those of ordinary skill in the art as resulting in an improved industrial plant analysis system (i.e., using employee behaviors and various plant data to monitor industrial systems of Billi-Duran based on the teachings of using manufacturer data to monitor systems in Rath).

Claim 11:
Billi-Duran does not explicitly describe reliability based on manufacturer as described below.  However, Rath teaches the reliability based on manufacturer as described below.  
The cited prior art describes the system of claim 10, wherein to produce a report indicative of one or more field devices determined to be unreliable comprises to produce a report indicative of one or more field devices that are determined to be unreliable due to a manufacturer of the one or more field devices. (Rath: “The prediction of transformer fault may be based on various features such as: electrical load, power quality, manufacturer, age, and maintenance history of the transformer, which are used to train a prediction model for transformer faults. This query may be routed to the respective data source (i.e., transformer in this case).” Paragraph 0063; Billi-Duran: “Workflow generation component 318 can be configured to analyze the industrial and behavioral data indexed by indexing component 308, identify correlations between certain operator behaviors and plant process outcomes, and generate workflow data that can be used to generate a workflow presentation on a user's client device or wearable computer. The workflow generation component 318 associates each set of generated workflow data with the industrial devices or automation systems to which the workflows relate, so that a relevant workflow can be selected and presented to the user in response to detection of events occurring on those devices or systems. These workflow presentations represent preferred operator actions or sequences of actions that should be carried out in order to address a detected issue relating to the corresponding devices and systems.” Paragraph 0047; “In addition to generating workflows for addressing alarm or downtime issues, the system 302 can also learn workflows for carrying out operational tasks that result in optimal automation system performance or yield preferred production results. For example, the workflow generation component 318 may learn over time that a greatest product output of a particular automation system, or a greatest duration of total system runtime per shift, is achieved when a particular operator methodology is practiced. For example, it may be learned that machine downtime is minimized when the operator sets the system speed to be within a certain range, or when certain operating setpoints are set to be within determined optimal ranges. In another example, the system 302 may determine that a particular operator action—e.g., a manual acknowledgement, removal of a part from a station of the automation system, and adjustment of a setpoint, etc. —when performed at an identified stage of an operating system's cycle, repeatedly results in greater product throughput or lower cycle times relative to performing this operation during another stage of the cycle, or not performing the operation at al. Accordingly, the workflow generation component 318 can generate a workflow for operating the system that incorporates this step at the appropriate stage of the machine's cycle.” Paragraph 0097; “Notification component 314 can be configured to send notifications to one or more selected recipients in response to detection of a trigger condition by monitoring component 312. The notification can include additional information about the performance issue corresponding to the trigger condition, where the additional information is retrieved from the federated data model based on the automated search query submitted by the monitoring component 312 in response to the trigger. The notification component 314 can work in conjunction with the workflow generation component 318 such that, in addition to providing the notification, the system 302 renders a relevant workflow via a client device or wearable computer, where the workflow provides guidance for addressing the issue.” Paragraph 0045; “In addition to behavioral data collected directly from the user's client device, the system 302 can also infer user behaviors based on status information collected from control panel devices, HMIs, or other industrial devices. For example, the statuses of selector switches, push buttons, and other control devices of a control panel associated with a particular industrial automation system can be monitored by the system 302 in order to determine a timing and/or ordered sequence of control operations performed by an operator. In some embodiments, the system can also log the identity of the particular operator who carried out this sequence of control panel operations based on a correlation between the user's location at the time the control panel sequence was performed and a known location of the control panel within the plant. Other example inferred user behaviors can include, for example, a time at which a reset button of a particular control device was pressed, a navigation to a particular HMI screen, a timing with which a manufactured part is removed from or placed on a station of a production line (based on a monitoring of a part present photo-sensor mounted at the station), or other such inferred behaviors.” Paragraph 0092)
Billi-Duran and Rath are combinable for the same rationale as set forth above with respect to claim 10.


Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0088564 (Billi-Duran) in view of U.S. Patent Application Publication No. 2018/0356800 (Chao).

Claim 14:
Billi-Duran does not explicitly describe reliability based on location as described below.  However, Chao teaches the reliability based on location as described below.  
The cited prior art describes the system of claim 12, wherein to perform a responsive action comprises to produce a report indicative of one or more field devices that are determined to be unreliable due to the location of the one or more field devices in the industrial plant. (see the notifications in Billi-Duran and the reliability based on location in Chao; Chao: “In an example scenario, a first digital twin 1204 may be created for a set of equipment or industrial assets corresponding to deployment of the equipment in a wet location, while a second digital twin 1204 may be created corresponding to deployment of the equipment in a dry or dusty location. Since these different types of environments can predictably impact the manner in which the equipment performs, each digital twin 1204 can reflect the expected performance of the equipment within a specified type of environment. When new equipment is deployed at a new location, the analysis component 304 can reference the digital twin 1204 corresponding to the type of equipment and the type of environment in which the equipment is deployed, and use this digital twin 1204 in conjunction with predicting maintenance issues or generating operational recommendations for the new equipment (e.g., predicting equipment life span, generating recommended maintenance schedules, etc.).” paragraph 0110; Billi-Duran: “Notification component 314 can be configured to send notifications to one or more selected recipients in response to detection of a trigger condition by monitoring component 312. The notification can include additional information about the performance issue corresponding to the trigger condition, where the additional information is retrieved from the federated data model based on the automated search query submitted by the monitoring component 312 in response to the trigger. The notification component 314 can work in conjunction with the workflow generation component 318 such that, in addition to providing the notification, the system 302 renders a relevant workflow via a client device or wearable computer, where the workflow provides guidance for addressing the issue.” Paragraph 0045; “In addition to behavioral data collected directly from the user's client device, the system 302 can also infer user behaviors based on status information collected from control panel devices, HMIs, or other industrial devices. For example, the statuses of selector switches, push buttons, and other control devices of a control panel associated with a particular industrial automation system can be monitored by the system 302 in order to determine a timing and/or ordered sequence of control operations performed by an operator. In some embodiments, the system can also log the identity of the particular operator who carried out this sequence of control panel operations based on a correlation between the user's location at the time the control panel sequence was performed and a known location of the control panel within the plant. Other example inferred user behaviors can include, for example, a time at which a reset button of a particular control device was pressed, a navigation to a particular HMI screen, a timing with which a manufactured part is removed from or placed on a station of a production line (based on a monitoring of a part present photo-sensor mounted at the station), or other such inferred behaviors.” Paragraph 0092)
One of ordinary skill in the art would have recognized that applying the known technique of Billi-Duran, namely, an industrial monitoring system, with the known techniques of Chao, namely, predictive maintenance in an industrial system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Billi-Duran to monitor industrial systems using system data and employee behaviors with the teachings of Chao to use various data sources for predictive maintenance would have been recognized by those of ordinary skill in the art as resulting in an improved industrial plant analysis system (i.e., using employee behaviors and various plant data to monitor industrial systems of Billi-Duran based on the teachings of using various data sources for predictive maintenance in Chao).

Claim 18:
Billi-Duran does not explicitly describe higher frequency maintenance as described below.  However, Chao teaches the higher frequency maintenance as described below.  
The cited prior art describes the system of claim 17, wherein to identify one or more field devices having a set of maintenance events that satisfies a predefined threshold comprises to identify one or more field devices that have a higher frequency or duration of maintenance events than other field devices. (Chao: “In an example scenario, analysis component 304 may determine that a performance metric of a controlled process is beginning to drift and is expected to fall outside the preferred range for that metric defined by model data 1202. Based in part on the relationship metadata 922, analysis component 304 may also identify the relevant industrial devices, machines, or machine components that are likely causes of the performance drift. In response to these determinations, analysis component 304 can modify a maintenance schedule stored on a plant server to expedite maintenance for the identified device, machine, or component (e.g., by moving forward a scheduled maintenance date for the identified equipment).” Paragraph 0121; “an analysis component configured to identify, based on an analysis on the data items and the relationship metadata, a performance issue associated with one or more of the industrial devices and systems; and a presentation component configured to send a dashboard interface to a client device, the dashboard interface rendering a notification of the performance issue and a recommended countermeasure determined to mitigate the performance issue.” Paragraph 0004; “At 1614, analysis is performed on the normalized data and associated relationship metadata (if any) to identify predictive maintenance opportunities, to identify control modification opportunities, or to generate other analytic outcomes relating to performance and management of the industrial enterprise.” Paragraph 0143; “Such results can include alerts, real-time or historical data visualization, recommended modifications to a control process (e.g., setpoint or process variable recommendations, production schedule recommendations, recommendations to replace an identified line operator at a specified time, etc.), maintenance recommendations (e.g., recommendations to replace or reconfigure a specified industrial device, recommended maintenance schedules for a specified machine, etc.).” paragraph 0069; “In addition to behavioral data collected directly from the user's client device, the system 302 can also infer user behaviors based on status information collected from control panel devices, HMIs, or other industrial devices. For example, the statuses of selector switches, push buttons, and other control devices of a control panel associated with a particular industrial automation system can be monitored by the system 302 in order to determine a timing and/or ordered sequence of control operations performed by an operator. In some embodiments, the system can also log the identity of the particular operator who carried out this sequence of control panel operations based on a correlation between the user's location at the time the control panel sequence was performed and a known location of the control panel within the plant. Other example inferred user behaviors can include, for example, a time at which a reset button of a particular control device was pressed, a navigation to a particular HMI screen, a timing with which a manufactured part is removed from or placed on a station of a production line (based on a monitoring of a part present photo-sensor mounted at the station), or other such inferred behaviors.” Paragraph 0092)
Billi-Duran and Chao are combinable for the same rationale as set forth above with respect to claim 14.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116